DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  The present application is a continuation of an application 15/186,004, issued as US 10,695,741.
Priority
3.  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date because of the following.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/186,004, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Thus, claim 6 recites the limitation of “..the injecting the aerosolized liquid droplets into the fluidized bed reactor comprises providing a first and second plume of aerosolized liquid droplets, MOF seed particles of the second plume condensing with MOF seed particles of the first plume.” 
However, the prior-filed application does not provide a support for this limitation. Though the prior-filed specification recites that MOF precursor solutions in a carrier gas form a plume of aerosolized liquid droplets, as the solvents evaporate the condensed MOF seed particles are formed; as additional MOF precursors are added to the chamber the MOF seed particles continue to grow  by continued condensation of newly added aerosol droplets onto existing seed particles ([0041] of instant specification), instant specification does not provide support for the limitation of “providing a first and second plume of aerosolized liquid droplets, MOF seed particles of the second plume condensing with MOF seed particles of the first plume”.
Therefore, the effective filing date for instant claim 6 is June 30, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.  Claims 4, 5, 6, 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
5. Instant claim 4 recites the limitation of providing the MOF materials to a separation device. However, it is not clear what are said MOF materials and what said MOF materials are separated from, especially since the solvent has been removed during the step of production of MOF seeds. 
Claim 5 further recites the step of separating the MOF materials in two groups and returning one of the groups to the fluidized bed. However, it is not clear what were the criteria for separation of the MOF materials and which group was returned to the fluidized group.
Claim 8 recites the limitation of MOF precursors comprising di-substitution products, tri-substitution products and/or tetra-substitution products. However, it is not clear which products are di-, tri- and tetra substituted, and what substituents were used for the substitution.
Claim 6 refers to “aerosolized liquid droplets”. However, in view of absence of a preposition “the” or “said”, it is not clear if aerosolized liquid droplets of claim 6 are the same or different from those of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.  Claims 1-2, 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al (US 2012/082864) in view of Marquez et al, Chem. Commun, 2013, 49, 3848-3850 (provided in IDS on 06/30/20), Asizawa et al (US 3,735,792).

7.  Leung et al discloses a process for preparing porous metal-organic frameworks (MOF), which form materials alternative to zeolite for various applications ([0003]),  comprising at least one or more bidentate organic compound coordinated to at least one metal ion such as aluminum, the process comprises reacting the metal compounds with at least one bidentate organic compound at a temperature of 20-100°C (Abstract).  Leung et al teaches that more than one metal ion is present and participate in the formation of the lattice ([0019]). The bidentate organic compound is an aromatic dicarboxylic acid ([0027], [0030]-[0033], as to instant claim 8).

8.  The process is carried out in the presence of a solvent ([0058], [0061]). As the first step of the process, Leung et al discloses dissolving an aluminum compounds and fumaric acid in water ([0078]), thereby the solutions of the MOF precursors appear to be formed. Leung et al specifically recites that it is advantageous for the reaction to be carried out with mixing of the reaction mixture; more effective mixing can be carried out by pumped circulation during the reaction ([0065]). The reaction is further followed by spray drying in a fluidized bed and calcination at a temperature greater than 150°C ([0074], [0095]).

9.  Thus, Leung et al discloses a process for making MOF comprising combining and reacting MOF precursors including a metal and a bidentate organic compound in a form of a solution at a temperature of 20-100°C under effective mixing which can be carried out by pumped circulation during the reaction.

10.  Though Leung et al does not explicitly recite the MOF precursors solutions being aerosolized, thereby forming liquid droplets, and the reaction under said circulation being carried out in a fluidized bed reactor to produce MOF particles, however,
1) Marquez et al discloses an aerosol process for forming a porous MOF spheres, wherein solutions of the organic compound and the metallic salts are injected by spray drying into the same flow of hot air, thereby forming droplets surrounded by the air; the used metal is copper or zinc (p. 3848, right column, also as to instant claim 7). The spherical MOF are produced at the surface of the droplets (p. 3849, right column). The aerosol method for making MOF is environmentally friendly, cheap and can be used as a continuous method (p. 3848, right column).
Thus, Marquez et al discloses the method for making MOF with the use of aerosolized MOF precursors as the reactants to produce the MOF.

2) Asizawa et al discloses a spray drying method for continuously producing particles having uniform size from stock liquids of solids in the form of a solution or suspension (col. 1, lines 1-10; col. 2, lines40-45)  in a fluidized bed chamber with the use of a blowing gas (col. 1, lines 10-25; co. 2, lines 55-67);  the method comprising:
a) spraying stock solution in a hot-air chamber/cylinder through a nozzle to form the droplets of said solution, i.e. aerosolizing the solution (col. 1, lines 30-35);
b) blowing a gas or hot air into the cylinder from a bottom thereof to form a fluidized bed of particles;
c) allowing the droplets of the solution falling into the fluidized bed to be mixed and bonded to the particles circulating in the chamber (col. 3, lines 5-12; as to instant claim 6) and further being dried by the hot air;
d) causing the particles suspended in the cylinder to make circulatory motion (col. 2, lines 55-67; col. 3, lines 10-30, 50-67), wherein the droplets of the sprayed stock solution colliding against and encrust/adhered to the circulating particles to form larger particles; the undried droplets of the solution falling into the fluidized particle bed are mixed and bonded to the fluidized particles to increase the size of said particles (col. 3, lines 5-20, as to instant claim 6), the larger particles being dried by the surrounding gas and partially circulated within the chamber and partially falling into said fluidized bed, and discharging the larger sized particles from the fluidized bed, while maintaining the depth of said fluidized bed substantially constant (Abstract). The process allows formation of the particles large in size with also predetermined size (col. 3, lines 35-40; col. 4, lines 1-7). The produced particles are porous (col. 7, lines 26-30).
The major portion (87%) of the produced particles is having size of 20-50 mesh (840-297 micron) (col. 10, lines 1-10, also as to instant claim 9).
Since the droplets in the process of Asizawa et al are dried and the solid porous particles are produced, therefore, the solvent in the process of Asizawa et al will intrinsically and necessarily, at least partially, be removed and the particles would be reasonably expected to at least partially densifycondense, as claimed in instant invention, as well.
11.  Since Leung et al discloses the process for making MOF particles by combining the solutions of MOF precursors further explicitly teaching the advantageous of applying circulatory movement within the reactor to ensure good mixing, but does not teach said circulatory movement being provided with the use of a fluidized bed and does not teach the MOF precursors in the solvents as being aerosolized, and  i) Marquez et al discloses an aerosol process for forming a porous MOF, wherein solutions of the organic compound and the metallic salts MOF precursors are injected by spray drying into the flow of hot air, thereby forming droplets surrounded by the air; wherein said aerosol method for making MOF is environmentally friendly, cheap and can be used as a continuous method, and ii) Asizawa et al discloses a spray drying method for continuously producing porous particles having uniform size from stock liquids of solids in the form of a solution in a fluidized bed chamber with the use of a blowing gas providing the circulatory motion, wherein the droplets of the sprayed stock solution colliding against and adhered to the circulating particles forming larger particles, and wherein the process allows formation of the particles large in size with also  predetermined size, therefore, based on the combined teachings of Leung et al, Marquez et al and Asizawa et al, it would have been obvious to a one of ordinary skill in the art to apply, at least partially, the continuous method of forming porous particles of Asizawa et al comprising aerosolizing the solution to form the droplets, followed by injecting said droplets in a carrier gas and circulating said droplets in a fluidized bed until the particles of desired size are produced, to making the MOF particles of Leung et al, i.e. subjecting the MOF precursor solutions to aerosolizing and circulating the produced droplets in a fluidized bed with further drying to produce the MOF particles, thereby allowing to produce the MOF particles having not only the larger size, but also a predetermined size as well, especially since the aerosol method for making MOF is taught in the art as shown by Marquez et al and appears to be environmentally friendly, cheap and can be used as a continuous, as well, thereby arriving at the present invention. The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 (C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141
12. Since during the drying step in the process of Leung et al in view of  Marquez et al and Asizawa et al, the solvent is removed, therefore, the produced dried product will intrinsically and necessarily be, at least partially,  the solid/condensed MOF particles, as well, suitable for making MOF materials as alternative to zeolites in various applications as taught by Leung et al ([0003]). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

13. It would have been further obvious to a one of ordinary skill in the art to, at least partially, recover, recycle and reuse the solvent evaporated during the drying step in the process of Leung et al in view of  Marquez et al and Asizawa et al, such as to reuse it for making the solution of MOF precursors, so to thereby, at least partially, reduce the cost of the process and to save the environment (as to instant claim 2).

14.  Further, since during the process of Leung et al in view of  Marquez et al and Asizawa et al the relatively smaller and the relatively larger particles are produced, therefore, depending on the desired final size of the particles, it would have been obvious to a one of ordinary skill in the art to separate the particles that are smaller than the desired size by further subjecting said MOF particles to a separation device, followed by returning said smaller particles into the fluidized bed, so that using said particles as seed, the larger particles could be produced, thereby arriving at the present invention  (as to instant claims 4, 5).

15.  Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al (US 2012/082864) in view of Marquez et al, Chem. Commun, 2013, 49, 3848-3850 (provided in IDS on 06/30/20), Asizawa et al (US 3,735,792), in further view of Levendis et al (US 5,269,980).

16.  The discussion with respect to Leung et al (US 2012/082864) in view of Marquez et al, Chem. Commun, 2013, 49, 3848-3850 and Asizawa et al (US 3,735,792), set forth in paragraphs 5-14 above is incorporated here by reference.

17.  Though Leung et al in view of  Marquez et al and Asizawa et al do not explicitly recite the precursor solution being aerosolized to form droplets, the solvent being removed, the droplets being injected as a first and a second plume and further being condensed with each other and the aerosolizing being ultrasonic,
Levendis et al discloses a process for producing spherical particles comprising; i) forming a feed solution of reactants in a solvent; ii) aerosolizing the solution to create a stream or multiple streams of liquid droplets further sprayed into a thermal reactor (col. 2, lines 50-60; col. 1, lines 55-65, col. 2, lines 25-27); iii) maintaining the spray of the liquid feed solution in the reactor for an optimum period of time to allow the solvent to evaporate; iv) collect the resultant solid particles at the bottom of the reactor and sieving the collected particles (col. 2, lines 50-68). During aerosolizing step, the solution is oscillated at a high frequency using a piezoelectric transducer; the vibration creates an instability which leads to the break-up of the liquid into an aerosol comprising uniformly-sized droplets (col. 3, lines 43-50, as to instant claim 3).

18.  Since Levendis et al discloses a substantially the same process for preparing solid particles by forming droplets of the reactant solution and spraying said droplets into a reactor to evaporate the solvent and form solid particle, as that of Leung et al in view of  Marquez et al and Asizawa et al, and thus belong to the same field of endeavor,  but further specifies the step of formation of said droplets by aerosolizing the solution using multi-orifice plate to create multiple streams of the droplets, under high frequency oscillation to ensure production of uniform size droplets,  therefore, based on the combined teachings of Leung et al in view of  Marquez et al and Asizawa et al and Levendis et al, it would have been obvious to a one of ordinary skill in the art to form, or obvious to try to form  the droplets of the MOF precursor solution  in the process of Leung et al in view of  Marquez et al and Asizawa et al by aerosolizing the MOF precursor solution, also using a high frequency oscillation, to create multiple streams (i.e. multiple plums) of droplets, followed by drying said droplets in a reactor to evaporate the solvent and prepare the solid MOF particles, so to ensure the particles having a desired, predetermined and also uniform size can be obtained, as taught by Levendis et al as well, thereby arriving at the present invention. The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 (C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

19.  Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al (US 2012/082864) in view of Marquez et al, Chem. Commun, 2013, 49, 3848-3850 (provided in IDS on 06/30/20), Asizawa et al (US 3,735,792) and Boissiere et al, Adv. Mater, 2011, 23, 599-623.
20.  The discussion with respect to Leung et al (US 2012/082864) in view of Marquez et al, Chem. Commun, 2013, 49, 3848-3850 and Asizawa et al (US 3,735,792) set forth in paragraphs 5-14 above, is incorporated here by reference.

21.  Though Leung et al in view of Marquez et al and Asizawa et al do not specify the aerosolizing of the MOF precursors being ultrasonic, however,
Boissiere et al discloses an aerosol route to producing hybrid porous materials (Title, Abstract) comprising aerosol or spray drying process comprising atomizing chemical solutions into droplets dispersed inside a carrier gas, wherein said colloidal dispersion of liquid droplets is properly termed “aerosol”, evaporating the solvent and condensing the non-volatile solute into solid particles, wherein Boissiere et al specifies that the droplets can be generated using different atomization methods including by the use of ultrasonic nebulizers (p. 66, right column, section 2.1). Boissiere et al further teaches that the aerosol processing is a truly a versatile, simple and rapid method to generate structured porous materials (p. 600, right column, section 2.1).

22.  Since the aerosol processing is specified by Boissiere et al as a versatile, simple and rapid method to generate structured porous materials, wherein  Boissiere et al further teaches the droplets of said aerosol being produced using ultrasonic nebulizers, therefore, based on the combined teachings of Boissiere et al and Leung et al in view of Marquez et al and Asizawa et al, it would have been obvious to a one of ordinary skill in the art to apply, at least partially, the aerosol method for making porous materials with the use of  ultrasonic nebulizers to produce the droplets of Boissiere et al, in the aerosol method of making MOF of Leung et al in view of Marquez et al and Asizawa et al, as well, especially since such method is versatile, simple and rapid method to generate structured porous materials, and it would have been obvious to choose method based on its suitability.

23.  Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Leung et al (US 2012/082864) in view of Marquez et al, Chem. Commun, 2013, 49, 3848-3850 (provided in IDS on 06/30/20), Asizawa et al (US 3,735,792) and Barr (US 2,500,056).

24.  The discussion with respect to Leung et al (US 2012/082864) in view of Marquez et al, Chem. Commun, 2013, 49, 3848-3850, Asizawa et al (US 3,735,792) set forth in paragraphs 5-14 above, is incorporated here by reference.

25.  Though Leung et al in view of Marquez et al and Asizawa et al do not explicitly specify the step of recovering the solvent and recycling that, however,
Barr discloses a method for removing materials from particles in a fluidized bed reactor (col. 1, lines 1-15; col. 2, lines 15-30; col. 3, lines 50-55), wherein the fluidized bed reactor is equipped with mechanisms for recycling and reusing of any removed extracts and gas (col. 5, lines 30-55, claim 3). 
Thus, based on the teachings of Barr, it would have been obvious to a one of ordinary skill in the art to, at least partially, recycle and reuse any solvent evaporated in the process of Leung et al in view of Marquez et al and Asizawa et al, including reusing it for formation of the MOF precursor solution, so to thereby, at least partially, reduce the cost of the process and to save the environment, as well, thereby arriving at the present invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

26.     Claims 1-9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,695,741. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons.

27. US 10,695,741 claims a continuous method for making MOF composites comprising:
-providing a first MOF solution of a first MOF precursor and a first solvent, wherein the first MOF precursor comprises a metal selected from the group consisting of cobalt, aluminum and chromium (as to instant claim 7) and a linker selected from the group consisting of terephthalic acid and dihydroxyterephthalic acid (as to instant claim 8);
- forming a plume of aerosolized liquid droplets of the first MOF solution;
- suspending the aerosolized liquid droplets of the first MOF in a carrier gas in a fluidized bed reactor;
- condensing the aerosolized liquid droplets of the MOF solution to form seed MOF particles;
- removing the first solvent;
-providing a second MOF solution of a second MOF precursor and a second solvent, wherein the second MOF precursor comprises a Ni-salt and a dihydroxyterephthalic acid;
- forming a plume of aerosolized liquid droplets of the second MOF solution;
- suspending the aerosolized liquid droplets of the second MOF in a carrier gas in a fluidized bed reactor;
- condensing the aerosolized liquid droplets of the second MOF solution to form the shell onto the MOF seed particles (as to instant claims 5, 6);
- removing the second solvent;
-recycling both solvents (as to instant claim 2),
Wherein aerosolizing the first and the second MOF solutions comprises ultrasonically aerosolizing the solutions (as to instant claim 3).
The method further includes a step of providing the MOF composites to a separation device (as to instant claim 4).
The MOF composites are 200-1500 um in size (as to instant claim 9).

28. Therefore, the limitations claimed in instant invention are the same as those claimed in US 10,695,741.

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IRINA KRYLOVA/Primary Examiner, Art Unit 1764